Title: From Thomas Jefferson to Robert Greenhow, 22 May 1825
From: Jefferson, Thomas
To: Greenhow, Robert


                        Dear Sir
                        
                            Monticello.
                            May 22. 25.
                    In my lre of Apr. 13. I requested you to get any anatomical preparns executed which  would, in your opn be useful to us, and could be executed in your city . Doctr Dunglison has now furnished me with a particular list of what he would wish to obtain, and I have the double favor to request of you 1 to have done for us such of them as can be done there, and 2. to inform me of what cannot be done there, that we may take measures immediately to procure them elsewhere, which I suppose must be from Europe. you see how readily I avail our instn of your good disposns to draw on them for the kind  offices which your zeal for it’s prosperity has prompted you to offer, and I beg leave to express it’s gratitude with the assurance of my own great frdshp and respect
                        Th: J.
                    P.S. we are now somewhat upwds of 80. students and they come in almost daily.